Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on May 24, 2022 has been received and entered. Claims 32, 40 and 44 have been amended. Claims 34 and 35 have been canceled. Claims 32, 33 and 36-46 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 and 5/24/2022 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 32, 33 and 36-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (U.S. Pat. Pub. 2017/0213221) in view of Madhavan et al. (U.S. Pat. Pub. 2017/0293669).

Referring to claim 32, Kurian et al. teaches a first distributed database system (A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55) for storing and/or providing transactions, the system comprising: 
- a third memory module for storing transactions (records that confirm when and in what sequence certain transactions became recorded as part of the block chain, see Kurian et al., Para. 57) in the first distributed database system (A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55), wherein the transactions including instructions for perform a specific task (A "transaction" or "resource distribution" refers to any communication between a user and the financial institution or other entity monitoring the user's activities, see Kurian et al., Para. 26, This tracks transactions such as payments, see Kurian et al., Para. 28); 
- a fourth memory module for storing a task data record, wherein: 
- the task data record comprises a specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26), 
- the task data record is assigned to the first distributed database system ("transaction" may be used when describing the block chain database as a transaction type of record, see Kurian et al., Para. 26); 
- a fifth memory module for storing a validity data record, wherein: 
- the validity data record comprises a validity (the block chain database may also maintain rules associated with validity windows, see Kurian et al., Para. 67), 
- the validity data record is assigned to the distributed database system (the block chain database may also maintain rules, see Kurian et al., Para. 67).
However, Kurian et al. does not explicitly teach the validity prescribes permissible functions of the first distributed database system that are based on the transactions.
Madhavan et al. teaches the validity prescribes permissible functions of the first distributed database system (A ledger which comprises many distributed copies may referred to as a replicated ledger. An example of an electronic replicated ledger is the "blockchain" methodology employed by the bitcoin digital currency. Generally, a block chain, or blockchain, is a distributed database that maintains a continuously-growing list of data records, see Madhavan et al., Para. 4, modify data based a response data transaction message comprises data indicative of a confirmation that data in another portion of the shared data structure 320, or electronic ledger 732, see Madhavan et al., Para. 125, wherein the prior art discloses the blockchain is a database is a ledger) that are based on the transactions (Any data written to the database must be valid according to all defined rules, see Madhavan et al., Para. 9, validated the request to modify the data in the portion of the shared data structure, see Madhavan et al., Para. 65, in validating the request to modify data stored the other portion of the shared data structure, and based thereon modify the portion of the shared data structure to indicate the request to modify the data in the other portion of the shared data structure and the validation thereof, see Madhavan et al., Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurian et al., to have the validity prescribes permissible functions of the first distributed database system that are based on the transactions, as taught by Madhavan et al., to improve the security of the data (Madhavan et al., Para. 63).

As to claim 33, Kurian et al. teaches - the first distributed database system comprises an activity module, - the activity module is configured to display or document an activity of the first distributed database system (FIG. 6 illustrates a process map for the authorization of an identification for transaction authentication 800, see Kurian et al., Para. 82, provide via an interface or the like a means for presenting an alternative identification via the user device, see Kurian et al., Para. 84 and FIG. 6).

As to claim 34, Kurian et al. teaches the first distributed database system as claimed in claim 32, wherein the transactions comprise data for performing the specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26).

As to claim 35, Kurian et al. teaches the first distributed database system as claimed in claim 32, wherein the validity data record indicates a validity for prescribed functions of the first distributed database system (Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 44).

As to claim 36, Kurian et al. teaches 
- the validity data record indicates a period and/or a time and/or an event up to which one of the functions or all functions can be carried out (Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 44), 
- in particular the event is the accomplishment of the specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26), and/or 
- in particular the period is a life of a device or field device, and/or 
- in particular the period is a performance time for an instruction sequence and/or a maintenance action and/or a control action of a device or field device, 
- in particular a device or field device is exchanged at the time (the one or more nodes of the
block chain distributed network is integrated into a third party system and coded to identify and transmit to the distributed ledger the one or more identifications used by the user for identity authorization for a transaction, see Kurian et al., Para. 9, the identification application 258 may receive an indication that a transaction is attempting to be performed between the user 202 and a third party, see Kurian et al., Para. 50).

As to claim 37, Kurian et al. teaches the first distributed database system as claimed in claim 32, wherein the validity data record is stipulated by the task data record of the specific task (A "valid" transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the block chain, see Kurian et al., Para. 57. The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26).

As to claim 38, Kurian et al. teaches a second checking module that checks the validity for prescribed functions (The block chain database generated is a decentralized block chain configuration that ensures accurate mapping of real-time user identifications that the user may be using and/or used in the past. Accordingly, a block chain configuration may be used to maintain an accurate ledger of identities and to provide validation of identifications for authorizing transactions… Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67)

As to claim 39, Kurian et al. as modified teaches the transactions comprise control instructions and/or instruction sequences and/or device-specific data about a device or a field device (A transaction, i.e. entries containing data indicative thereof, may be assigned a unique identifier with respect to other transactions (overall or within a given partition), such as a sequence number, for identification purposes when they are stored in a partition 702, see Madhavan et al., Para. 109).

As to claim 40, Kurian et al. teaches the first distributed database system and/or the second distributed database system is a blockchain and data blocks are blocks of the blockchain (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26. A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55), or the first distributed database system and/or the second distributed database system are a peer-2-peer database system.

As to claim 41, Kurian et al. teaches the validity is system-specific for the technical system (Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67).

As to claim 42, Kurian et al. teaches the validity is preconfigured for the technical system (The block chain database generated is a decentralized block chain configuration that ensures accurate mapping of real-time user identifications that the user may be using and/or used in the past. Accordingly, a block chain configuration may be used to maintain an accurate ledger of identities and to provide validation of identifications for authorizing transactions… Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67).

As to claim 43, Kurian et al. teaches the validity is provided by a validity database by means of the interface (The block chain database generated is a decentralized block chain configuration that ensures accurate mapping of real-time user identifications that the user may be using and/or used in the past. Accordingly, a block chain configuration may be used to maintain an accurate ledger of identities and to provide validation of identifications for authorizing transactions… Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67).

Referring to claim 44, Kurian et al. teaches a method for the computer-aided storage and/or provision of transactions, having the following method steps: 
- storing data in transactions (transactions type records comprise various identifications for users, see Kurian et al., Para. 57), wherein the transactions are stored in a first distributed database system (A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55) , wherein the transactions including instructions for perform a specific task (A "transaction" or "resource distribution" refers to any communication between a user and the financial institution or other entity monitoring the user's activities, see Kurian et al., Para. 26, This tracks transactions such as payments, see Kurian et al., Para. 28); 
- storing a task data record, wherein 
- the task data record comprises a specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26), 
- the task data record is assigned to the distributed database system ("transaction" may be used when describing the block chain database as a transaction type of record, see Kurian et al., Para. 26); 
- storing a validity data record, wherein 
- the validity data record comprises a validity (the block chain database may also maintain rules associated with validity windows, see Kurian et al., Para. 67), 
- the validity data record is assigned to the distributed database system (the block chain database may also maintain rules, see Kurian et al., Para. 67).
However, Kurian et al. does not explicitly teach the validity prescribes permissible functions of the first distributed database system that are based on the transactions.
Madhavan et al. teaches the validity prescribes permissible functions of the first distributed database system (A ledger which comprises many distributed copies may referred to as a replicated ledger. An example of an electronic replicated ledger is the "blockchain" methodology employed by the bitcoin digital currency. Generally, a block chain, or blockchain, is a distributed database that maintains a continuously-growing list of data records, see Madhavan et al., Para. 4, modify data based a response data transaction message comprises data indicative of a confirmation that data in another portion of the shared data structure 320, or electronic ledger 732, see Madhavan et al., Para. 125, wherein the prior art discloses the blockchain is a database is a ledger) that are based on the transactions (Any data written to the database must be valid according to all defined rules, see Madhavan et al., Para. 9, validated the request to modify the data in the portion of the shared data structure, see Madhavan et al., Para. 65, in validating the request to modify data stored the other portion of the shared data structure, and based thereon modify the portion of the shared data structure to indicate the request to modify the data in the other portion of the shared data structure and the validation thereof, see Madhavan et al., Para. 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurian et al., to have the validity prescribes permissible functions of the first distributed database system that are based on the transactions, as taught by Madhavan et al., to improve the security of the data (Madhavan et al., Para. 63).

Referring to claim 45, Kurian et al. teaches a computer program product, comprising a computer readable hardware storage device (computer-readable medium, see Kurian et al., Para. 86) having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method, which recites the corresponding limitations as set forth in claim 44 above; therefore, it is rejected under the same subject matter.

Referring to claim 46, Kurian et al. teaches a providing apparatus for the computer program product, which recites the corresponding limitations as set forth in claim 45 above; therefore, it is rejected under the same subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/             Primary Examiner, Art Unit 2168